Third District Court of Appeal
                                State of Florida

                           Opinion filed August 9, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D17-898
                          Lower Tribunal No. 91-5033C
                              ________________

                            Anthony Lloyd Cobb,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Victoria Brennan , Judge.

      Anthony Lloyd Cobb, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA, and EMAS, JJ.

      PER CURIAM.

      We affirm without discussion the trial court’s order prohibiting Anthony

Lloyd Cobb from filing further pro se pleadings, motions, or petitions challenging

his conviction and sentence in case number 91-5033.
                          ORDER TO SHOW CAUSE

      Further, Anthony Lloyd Cobb has filed numerous postconviction appeals

regarding his conviction and sentence in lower tribunal case number 91-5033. Our

preliminary review of those prior postconviction proceedings evidences that

Anthony Lloyd Cobb has engaged in the filing of appeals on claims that were

successive, time-barred, or otherwise wholly without merit. We therefore order

Anthony Lloyd Cobb within thirty (30) days from the date of this order, to file a

response and to show cause why this Court should not prohibit him from

submitting further pro se appeals, petitions, motions or other pleadings regarding

case number 91-5033, unless such pleadings are signed by an attorney who is a

duly licensed member of The Florida Bar in good standing.




                                        2